NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

IHOR CHANDRYCKI JASON,                           No. 12-35070

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05697-RBL

  v.
                                                 MEMORANDUM *
GROUP HEALTH COOPERATIVE INC;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        LEAVY, HAWKINS, and BERZON, Circuit Judges.

       Ihor Chandrycki Jason appeals pro se from the district court’s judgment

dismissing his action alleging negligence, inadequate care, false imprisonment, and

fraud claims related to the denial of medical care to him as a Medicare patient. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Manzarek v. St.

Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1030 (9th Cir. 2008), and may affirm

on any ground supported by the record, Johnson v. Riverside Healthcare Sys., LP,

534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Jason’s action was proper because Jason failed to allege a

cognizable claim under the federal Emergency Medical Treatment and Active

Labor Act (“EMTALA”), see Baker v. Adventist Health, Inc., 260 F.3d 987, 99-

932 (9th Cir. 2001) (medical malpractice is not actionable under the EMTALA),

and because there is no private right of action under 18 U.S.C. § 1347, which

defines a party’s criminal liability for Medicare fraud, see Cort v. Ash, 422 U.S. 66,

78-80 (1975) (“a bare criminal statute, with absolutely no indication that civil

enforcement of any kind was available to anyone” does not give rise to an implied

civil cause of action).

      Jason’s contentions regarding defendants’ allegedly false assertions in their

briefs and the district court’s alleged failure to address his pending motion for

summary judgment are unpersuasive.

      AFFIRMED.




                                           2                                    12-35070